Case 2:18-cr-00430-SJF-AYS Document 44 Filed 04/09/20 Page 1 of 21 PageID #: 83
Case 2:18-cr-00430-SJF-AYS Document 44 Filed 04/09/20 Page 2 of 21 PageID #: 84




        Mr. Washington is housed in Unit 51 in MDC-Brooklyn, where several individuals,
inmates and staff, have tested positive for the COVID-19 virus. Mr. Washington and the entire
unit are under quarantine. Mr. Washington is surrounded by quarantined inmates and it is
merely a matter of time before he is likely to be infected. The lockdown conditions in the
quarantine are drastic - other than for one thirty-minute period on Monday, Wednesday, and
Friday, Mr. Washington is confined to his cell for the entire day.

         Mr. Washington has not been tested to determine whether he is infected. According to
the most recent report submitted by MDC-Brooklyn pursuant to Administrative Order No. 2020-
14, dated April 7, 2010, only seven inmates in the entire facility have ever been tested.
Currently, Mr. Washington is experiencing congestion in his chest and a cough. His temperature
is taken every two days, and thankfully, he has not yet had a detectable fever. Despite these
conditions, his close proximity to others who were infected, and his “high risk” vulnerability, he
still has not been tested for the COVID-19 virus.

        There is good reason to believe that the MDC is not sufficiently protecting inmates from
each other and staff who are highly contagious. The meager testing being conducted by MDC-
Brooklyn makes it impossible to identify infected inmates, effectively isolate them, and
quarantine those with whom they had contact, resulting in increasing spread, and ultimately,
death. In comparison, in New York state-run facilities in the region, there are 286 tested-positive
inmates on Rikers Island,4 where testing is more robust. Likewise, at Westchester County jail,
24 inmates and 60 staff have tested positive, and an additional 73 symptomatic people have taken
tests and are awaiting results.5 Across the BOP, even with frighteningly low levels of testing,
tested-positive cases have risen 12,800% since March 20, 2020, from 2 confirmed cases among
inmates and staff to 258.6 Eight federal inmates have already died from COVID-19.7 The
12,800% rate of increase inside BOP facilities far outpaces the 1,845% rate of increase across the
United States, even with abysmally low testing.8

         The COVID-19 pandemic and its consequences to Mr. Washington are “exceptional
reasons” to justify release under 18 U.S.C. § 3145(c). Mr. Washington is now and has recently
been susceptible to serious illness and potential death because of the current conditions. The
current situation “present a unique combination of circumstances giving rise to [a] situation[]
that [is] out of the ordinary. United States v. DiSomma, 951 F.2d 494, 497 (2d Cir. 1991).

     I respectfully submit that the changed circumstances also greatly decrease the risk that
Mr. Washington will present a danger to the community. Mr. Washington fears for his life

4
  Coronavirus Infection Rates as of April 3, 2020, The Legal Aid Society (Apr. 6, 2020), at
https://www.legalaidnyc.org/covid-19-infection-tracking-in-nyc-jails/.
5
  United States v. Willie Sims, 19-CR-857 (NSR) (S.D.N.Y.) (letter filed Apr. 5, 2020).
6
  COVID-19 Tested Positive Cases, Federal Bureau of Prisons (Apr. 6, 2020), at
https://www.bop.gov/coronavirus/index.jsp.
7
  Press Releases, Federal Bureau of Prisons (Apr. 6, 2020), at
https://www.bop.gov/resources/press_releases.jsp.
8
  Coronavirus COVID-19 Global Cases by the Center for Systems Science and Engineering (CSSE) at
Johns Hopkins University (JHU), Johns Hopkins University (Apr. 7, 2020), at https://bit.ly/39PMV4c.
Case 2:18-cr-00430-SJF-AYS Document 44 Filed 04/09/20 Page 3 of 21 PageID #: 85



because of the COVID-19 pandemic, and his motivation to live far outweighs any potential
motivation to engage in criminal activity. Any such conduct could be suicidal because of the
substantial risk of illness outside of his residence if released, and the risk of returning to a virus-
infected jail if rearrested.

       If released, Mr. Washington would reside with his friend, Valencia Hoggard, at her
residence at 386 Lincoln Avenue, Riverhead, New York, where Ms. Hoggard has continuously
resided for the past twelve years. Ms. Hoggard is gainfully employed by Northwell in the
medical billing department. Ms. Hoggard is aware of this application and consents to Mr.
Washington residing there with her.

       I propose that Mr. Washington be released upon the following bail conditions:

            • $50,000 personal recognizance bond, signed remotely by Mr. Washington within
               five hours of his release, and co-signed by a financially responsible individual,
               signed remotely within twenty-four hours of release;
            • home detention with location monitoring;
            • surrender of travel documents and no new applications; and
            • drug testing and treatment as directed by pretrial services.

        The proposed financially responsible individual is a family friend, Derrick Miller, who
resides at 131 Norfleet Lane, Medford, New York 11763. He has been employed with the same
company, Time Shred Services, since 2001. He has no criminal history.

        Courts from around the country, this district, and the Southern District have granted
release to vulnerable defendants because of the increased risk to people such as Mr, Washington
of serious illness or death. Two recent orders of release from the Southern District of New York,
also involving serious criminal accusations with high mandatory minimums and asthmatic
defendants, were issued in United States v. Lopez, Case No. 19-cr-116 (KMW) (JLC) (order
dated April 6, 2020) and United States v. Padin, Case No. 20-cr-135-5 (JMF) (order dated April
8, 2020). The orders are annexed hereto as Exhibits B and C, respectively.

        As the result of the foregoing, it is respectfully requested that Mr. Washington be
released from custody. Alternatively, it is respectfully requested that the Court conduct a hearing
to determine whether the circumstances justify Mr. Washington’s release.

                                                       Very truly yours,

                                                       s/ Mark E. Goidell

                                                       Mark E. Goidell

Encls.
cc:    AUSA Christopher Caffarone
       (Via email and ECF)
Case 2:18-cr-00430-SJF-AYS Document 44 Filed 04/09/20 Page 4 of 21 PageID #: 86




                                EXHIBIT A
                                                    Case 2:18-cr-00430-SJF-AYS Document 44 Filed 04/09/20 Page 5 of 21 PageID #: 87




                                                      The     NEW ENGLA ND JOURNAL                                                                     of    MEDICINE




                                                                                                                                   Perspective                ﻿



                                                      Flattening the Curve for Incarcerated Populations —
                                                      Covid-19 in Jails and Prisons
                                                      Matthew J. Akiyama, M.D., Anne C. Spaulding, M.D., and Josiah D. Rich, M.D.​​




                                                                B
Flattening the Curve for Incarcerated Populations




                                                                      ecause of policies of mass incarceration over                                    is most commonly spread through
                                                                      the past four decades, the United States has                                     injection drug use. Transmission
                                                                                                                                                       can be reduced using measures
                                                                      incarcerated more people than any other                                          known to reduce high-risk behav-
                                                                country on Earth. As of the end of 2016, there were                                    iors, such as opioid agonist thera-
                                                                                                                                                       py and syringe exchange. Although
                                                                nearly 2.2 million people in U.S.           tuberculosis. Disparities in social        much of the country has yet to
                                                                prisons and jails.1 People entering         determinants of health affecting           implement these strategies in cor-
                                                                jails are among the most vulner-            groups that are disproportionately         rectional settings, managing tran-
                                                                able in our society, and during in-         likely to be incarcerated — racial         sitions in care to and from the
                                                                carceration, that vulnerability is          minorities, persons who are un-            community and providing such
                                                                exacerbated by restricted move-             stably housed, persons with sub-           services to people after incarcer-
                                                                ment, confined spaces, and limit-           stance use disorders or mental             ation has a large impact. Simi-
                                                                ed medical care. People caught up           illness — lead to greater concen-          larly, we have learned that con-
                                                                in the U.S. justice system have al-         trations of these illnesses in incar-      trolling infections such as HIV
                                                                ready been affected by the severe           cerated populations. Yet imple-            and HCV in correctional settings
                                                                acute respiratory syndrome coro-            mentation of interventions to              can have positive effects both in
                                                                navirus 2 (SARS-CoV-2), and im-             address these conditions is often          these settings and on surrounding
                                                                proved preparation is essential to          challenging in correctional set-           communities, as a form of treat-
                                                                minimizing the impact of this               tings owing to resource limita-            ment as prevention.
                                                                pandemic on incarcerated persons,           tions and policy constraints. There-           Highly transmissible novel re-
                                                                correctional staff, and surround-           fore, comprehensive responses that         spiratory pathogens pose a new
                                                                ing communities.                            straddle correctional facilities and       challenge for incarcerated popu-
                                                                    Populations involved with the           the community often need to be             lations because of the ease with
                                                                criminal justice system have an             devised.                                   which they spread in congregate
                                                                increased prevalence of infectious              For example, HCV, which is             settings. Perhaps most relevant
                                                                diseases such as HIV and hepati-            the most prevalent infectious dis-         to the Covid-19 pandemic, the
                                                                tis C virus (HCV) infections and            ease in incarcerated populations,          2009 H1N1 influenza pandemic


                                                                                                                    n engl j med﻿﻿  nejm.org ﻿                                          1
                                                                                                 The New England Journal of Medicine
                                                         Downloaded from nejm.org by Miranda von Dornum on April 2, 2020. For personal use only. No other uses without permission.
                                                                                   Copyright © 2020 Massachusetts Medical Society. All rights reserved.
    Case 2:18-cr-00430-SJF-AYS Document 44 Flattening
PERS PE C T IV E
                                            Filed 04/09/20      Page
                                                      the Curve for    6 of 21 PageID
                                                                    Incarcerated          #: 88
                                                                                 Populations


          exposed the failure to include jails       tive for SARS-CoV-2, and the first         who can help with custodial and
          in planning efforts. By the spring         Covid-19 diagnosis in a detained           care efforts once they have been
          of 2010, vaccine was plentiful, yet        person was announced on March              cleared, since they may have some
          most small jails never received            16. A recent SARS-CoV-2 outbreak           degree of immunity and severe
          vaccine, despite the presence of           among cruise-ship passengers and           staff shortages are likely.
          high-risk persons, such as preg-           crew in Yokohama, Japan, provides              All these interventions will help
          nant women, and the increased              a warning about what could soon            to flatten the curve of Covid-19
          risk of transmission among un-             happen in correctional settings.4          cases among incarcerated popu-
          vaccinated persons who spent                  To operationalize a response            lations and limit the impact of
          time detained in close proximity           for incarcerated populations, three        transmission both inside correc-
          to one another.2                           levels of preparedness need to be          tional facilities and in the com-
             “Social distancing” is a strat-         addressed: the virus should be             munity after incarcerated people
          egy for reducing transmission              delayed as much as possible from           are released. Such measures will
          and “flattening the curve” of cas-         entering correctional settings; if it      also reduce the burden on the cor-
          es entering the health care sys-           is already in circulation, it should       rectional system in terms of stabi-
          tem. Although correctional facili-         be controlled; and jails and pris-         lizing and transferring critically ill
          ties face risks similar to those of        ons should prepare to deal with            patients, as well as the burden on
          community health care systems,             a high burden of disease. The              the community health care system
          social distancing is extremely chal-       better the mitigation job done by          to which such patients will be
          lenging in these settings. Further-        legal, public health, and correc-          sent. Each person needlessly in-
          more, half of all incarcerated             tional health partnerships, the            fected in a correctional setting
          persons have at least one chronic          lighter the burden correctional            who develops severe illness will
          disease,3 and according to the             facilities and their surrounding           be one too many.
          U.S. Department of Justice, 81,600         communities will bear. We have                 Beyond federal, state, and local
          are over the age of 60, factors            learned from other epidemics,              action, we need to consider the
          that increase the risk of poor             such as the 1918 influenza pan-            impact of correctional facilities in
          outcomes of infection. With lim-           demic, that nonpharmaceutical              the global context. The boundar-
          ited ability to protect themselves         interventions are effective, but they      ies between communities and cor-
          and others by self-isolating, hun-         have the greatest impact when              rectional institutions are porous,
          dreds of thousands of susceptible          implemented early.5                        as are the borders between coun-
          people are at heightened risk for             Therefore, we believe that we           tries in the age of mass human
          severe illness.                            need to prepare now, by “decar-            travel. Despite security at nearly
             To date, the Federal Bureau of          cerating,” or releasing, as many           every nation’s border, Covid-19 has
          Prisons and certain states and             people as possible, focusing on            appeared in practically all coun-
          municipalities have opted to sus-          those who are least likely to              tries. We can’t expect to find stur-
          pend visitation by community               commit additional crimes, but              dier barriers between correctional
          members, limit visits by legal rep-        also on the elderly and infirm;            institutions and their surround-
          resentatives, and reduce facility          urging police and courts to im-            ing communities in any affected
          transfers for incarcerated persons.        mediately suspend arresting and            country. Thus far, we have wit-
          To reduce social isolation and             sentencing people, as much as              nessed a spectrum of epidemic
          maintain a degree of connected-            possible, for low-level crimes and         responses from various countries
          ness for incarcerated people, some         misdemeanors; isolating and sep-           when it comes to correctional in-
          correctional systems are provid-           arating incarcerated persons who           stitutions. Iran, for example, or-
          ing teleconferencing services for          are infected and those who are             chestrated the controlled release
          personal and legal visits. Irre-           under investigation for possible           of more than 70,000 prisoners,
          spective of these interventions,           infection from the general prison          which may help “bend the curve”
          infected persons — including               population; hospitalizing those            of the Iranian epidemic. Converse-
          staff members — will continue              who are seriously ill; and identify-       ly, failure to calm incarcerated
          to enter correctional settings. By         ing correctional staff and health          populations in Italy led to wide-
          March 14, some U.S. correctional           care providers who became in-              spread rioting in Italian prisons.
          staff members had tested posi-             fected early and have recovered,           Reports have also emerged of in-



2                                                            n engl j med﻿﻿  nejm.org ﻿

                                                   The New England Journal of Medicine
           Downloaded from nejm.org by Miranda von Dornum on April 2, 2020. For personal use only. No other uses without permission.
                                     Copyright © 2020 Massachusetts Medical Society. All rights reserved.
Case 2:18-cr-00430-SJF-AYS Document 44 FiledFlattening
  PE R S PE C T IV E
                                             04/09/20thePage  7 ofIncarcerated
                                                        Curve for   21 PageID    #: 89
                                                                               Populations


            carceration of exposed persons for          we believe that efforts to decar-              1. Kaeble D, Cowhig M. Correctional pop-
                                                                                                       ulations in the United States, 2016. Wash-
            violating quarantine, a practice            cerate, which are already under                ington, DC: U.S. Department of Justice,
            that will exacerbate the very prob-         way in some jurisdictions, need                Bureau of Justice Statistics, April 2018
            lem we are trying to mitigate. To           to be scaled up; and associated                (https://www​.bjs​.gov/​content/​pub/​pdf/​
                                                                                                       cpus16​.pdf ).
            respond to this global crisis, we           reductions of incarcerated popu-               2. Lee AS, Berendes DM, Seib K, et al. Dis-
            need to consider prisons and                lations should be sustained. The               tribution of A(H1N1)pdm09 influenza vac-
            jails as reservoirs that could lead         interrelation of correctional-sys-             cine: need for greater consideration of
                                                                                                       smaller jails. J Correct Health Care 2014;​20:​
            to epidemic resurgence if the epi-          tem health and public health is a              228-39.
            demic is not adequately addressed           reality not only in the United                 3. Maruschak LM, Berzofsky M, Unangst J.
            in these facilities everywhere.             States but around the world.                   Medical problems of state and federal pris-
                                                                                                       oners and jail inmates, 2011–12. Washing-
                As with general epidemic pre-             Disclosure forms provided by the au-         ton, DC:​U.S. Department of Justice, Bureau
            paredness, the Covid-19 pandem-             thors are available at NEJM.org.               of Justice Statistics. February 2015 (https://
            ic will teach us valuable lessons for                                                      www​.bjs​.gov/​content/​pub/​pdf/​mpsfpji1112​
                                                        From the Department of Medicine, Divi-         .pdf).
            preparedness in correctional set-                                                          4. Kakimoto K, Kamiya H, Yamagishi T,
                                                        sions of General Internal Medicine and In-
            tings. It will also invariably high-        fectious Diseases, Albert Einstein College     Matsui T, Suzuki M, Wakita T. Initial inves-
            light the injustice and inequality          of Medicine and Montefiore Medical Cen-        tigation of transmission of COVID-19
                                                        ter, Bronx, NY (M.J.A.); the Department of     among crew members during quarantine of
            in the United States that are                                                              a cruise ship — Yokohama, Japan, February
                                                        Epidemiology, Rollins School of Public
            magnified in the criminal jus-              Health, Emory University, Atlanta (A.C.S.);    2020. MMWR Morb Mortal Wkly Rep 2020;​
            tice system. As U.S. criminal               and the Departments of Medicine and Epi-       69:​312-3.
                                                        demiology, Division of Infectious Diseases,    5. Hatchett RJ, Mecher CE, Lipsitch M.
            justice reform continues to un-                                                            Public health interventions and epidemic in-
                                                        Brown University and the Miriam Hospital,
            fold, emerging communicable dis-            Providence, RI (J.D.R.).                       tensity during the 1918 influenza pandemic.
            eases and our ability to combat                                                            Proc Natl Acad Sci USA 2007;​104:​7582-7.
            them need to be taken into ac-              This article was published on April 2, 2020,   DOI: 10.1056/NEJMp2005687
            count. To promote public health,            at NEJM.org.                                   Copyright © 2020 Massachusetts Medical Society.
                                                                                                       Flattening the Curve for Incarcerated Populations




                                                                n engl j med﻿﻿  nejm.org ﻿                                                                 3
                                             The New England Journal of Medicine
     Downloaded from nejm.org by Miranda von Dornum on April 2, 2020. For personal use only. No other uses without permission.
                               Copyright © 2020 Massachusetts Medical Society. All rights reserved.
Case 2:18-cr-00430-SJF-AYS Document 44 Filed 04/09/20 Page 8 of 21 PageID #: 90




                                 EXHIBIT B
Case 2:18-cr-00430-SJF-AYS Document 44 Filed 04/09/20 Page 9 of 21 PageID #: 91


                                                                                           4/6/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
UNITED STATES OF AMERICA,                                      :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   19-CR-116 (KMW) (JLC)
                                                               :
                                                               :
JOEL LOPEZ,                                                    :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        This Order addresses an application by a defendant awaiting sentencing for

temporary release from custody in light of his heightened vulnerability to COVID-

19. Defendant Joel Lopez is currently incarcerated at the Metropolitan Detention

Center (“MDC”) in Brooklyn, where at least several inmates have been infected with

COVID-19 – although the exact number at the time of the issuance of this Order is

unclear.1 Lopez, who is 40 years old, suffers from asthma, and as such, it is not

disputed that he is more susceptible than others to potentially getting very sick, or

dying, from COVID-19. On January 22, 2020, Lopez entered a guilty plea to a

narcotics conspiracy in violation of 21 U.S.C. secs. 846, 841(a)(1), and 841(b)(1)(C).

Docket No. 123. Specifically, he pled guilty to “possess[ing] with the intent to sell

heroin, cocaine, and fentanyl,” and admitted that there was “an understanding




1
  The Government reports that the latest information it has received is that only
two inmates at the MDC have tested positive to date. Defense counsel reports that
five MDC staff members have tested positive as well.

                                                        1
Case 2:18-cr-00430-SJF-AYS Document 44 Filed 04/09/20 Page 10 of 21 PageID #: 92



 [with others] that people would be selling these drugs.” January 22 transcript at

 12-13. His sentencing is not yet scheduled. He has been detained on consent since

 his arrest in 2019.

        Given the nature of the charges to which Lopez pled guilty, his incarceration

 became effectively mandatory under 18 U.S.C. sec. 3143(a)(2). On March 26, 2020,

 the Court received a letter-application from defense counsel seeking an order, due to

 the discovery of COVID-19 at the MDC, granting Lopez temporary release on a

 number of conditions, including a $500,000 bond to be co-signed by five financially

 responsible persons and secured by the residence of one of the co-signers, home

 detention with electronic monitoring, and other conditions. Docket No. 153. As

 legal authority, defense counsel relies on 18 U.S.C. sec. 3145(c), which makes a

 limited exception to mandatory detention where, inter alia, “exceptional reasons” so

 justify.

        On April 4, 2020, the Government submitted a letter opposing the request.

 The Government principally argues that the Court should deny defendant’s

 application because Lopez’s offense conduct is serious and because the Government

 believes that the MDC remains equipped to protect Lopez from exposure to COVID-

 19. Defense counsel submitted a reply letter on April 5, 2020. The Honorable

 Kimba M. Wood, the district judge to whom this case is assigned, has referred this

 application to Magistrate’s Court. Given the existence of the COVID-19 pandemic,

 a hearing was held today by telephone with the defendant having waived his




                                           2
Case 2:18-cr-00430-SJF-AYS Document 44 Filed 04/09/20 Page 11 of 21 PageID #: 93



 appearance (Dkt. No. 163). For the reasons that follow, the Court grants Lopez’s

 request to be temporarily released pending sentencing.

       Section 3145(c) of Title 18 creates a narrow exception to mandatory pretrial

 detention under 18 U.S.C. sec. 3143(a)(2). It provides, in relevant part, that: “A

 person subject to detention pursuant to sec. 3143(a)(2) . . . and who meets the

 conditions of release set forth in sec. 3143(a)(1) . . . may be ordered released, under

 appropriate conditions, . . . if it is clearly shown that there are exceptional reasons

 why such person’s detention would not be appropriate.” 18. U.S.C. sec. 3145(c)

 (emphasis added). The conditions of release set forth in sec. 3143(a)(1) require a

 finding by the court “by clear and convincing evidence that the person is not likely

 to flee or pose a danger to the safety of any other person or the community.” 18

 U.S.C. sec. 3143(a)(1). “[E]xceptional reasons” permitting the release of a defendant

 subject to mandatory detention are those that “present a unique combination of

 circumstances giving rise to situations that are out of the ordinary.” United States

 v. DiSomma, 951 F.2d 494, 497 (2d Cir. 1991). Other judges in this District have

 recognized that the heightened threat posed by COVID-19 to an inmate with a

 documented respiratory condition in a detention facility with multiple confirmed

 cases “present[s] a unique combination of circumstances,” DiSomma, 951 F.2d at

 497, justifying release under sec. 3145(c). See, e.g., United States v. McKenzie, No.

 18-CR-834 (PAE), 2020 WL 1503669, at *2-3 (Mar. 30, 2020) (granting bond

 pending sentencing, pursuant to section 3145(c), to defendant who had pleaded

 guilty to single count of assault with a deadly weapon and had previously been




                                             3
Case 2:18-cr-00430-SJF-AYS Document 44 Filed 04/09/20 Page 12 of 21 PageID #: 94



 released on bond); United States v. Witter, No. 19-CR-568 (SHS), Dkt. No. 40, at 2-3

 (S.D.N.Y. Mar. 26, 2020) (granting bond pending sentencing, pursuant to section

 3145(c), to defendant who had pleaded guilty to narcotics conspiracy). Of course,

 the determination whether a given circumstance presents “exceptional reasons”

 under section 3145 requires a “case-by-case” evaluation by the court, and the court’s

 discretion is “constrained only by the language of the statute: ‘exceptional reasons.’”

 DiSomma, 951 F.2d at 497.

       Lopez argues that in light of the COVID-19 pandemic and the fact that he

 has preexisting conditions that heighten the risk of complications, exceptional

 circumstances warrant his release pending sentencing. Lopez chronicles his

 medical history in his submission, which includes the following: (1) he is prescribed

 an asthma pump; (2) his asthma has at times required hospital care; (3) he has had

 episodes of asthmatic distress while at the MDC prior to the current virus outbreak;

 (4) he had extensive surgery in 2013 as a result of a traumatic accident which

 required a period of significant hospitalization, and the injuries stemming from the

 accident included lung damage that further compromised his respiratory system;

 and (5) he has twice been hospitalized since his incarceration due to acute kidney

 failure. See Defendant’s March 26 Letter at 2 and Exhibits A-D. The Government

 contends that Lopez has not produced sufficient evidence that his health risks are

 “substantial enough” to justify his release (without suggesting, in this fast-moving

 situation, what would be sufficient), nor “is there any evidence that the risks to the




                                            4
Case 2:18-cr-00430-SJF-AYS Document 44 Filed 04/09/20 Page 13 of 21 PageID #: 95



 defendant if he remains in custody are less than the risks to the community if he is

 released.” Government Letter at 4.

       On the record presented, the Court concludes that Lopez has established

 exceptional reasons warranting his release pending sentencing. COVID-19 is an

 unprecedented public health crisis, as has been documented in many other decisions

 issued by other judges in this Court, and will not be repeated here. See, e.g., United

 States v. Stephens, No. 15-CR-95 (AJN), 2020 WL 1295155, at *2 (S.D.N.Y. Mar. 19,

 2020). The Government does not dispute that this is an unprecedented health

 crisis, or that Lopez is a high-risk individual. It simply believes that given the

 serious crime to which he has pled guilty, combined with its belief that Lopez will

 be just as safe on the inside than on the outside, the relief sought is unwarranted.

 The Court wishes it could have the same confidence as the Government.2 In the

 circumstances of this case, the Court believes that Lopez’s risks while in custody as

 a result of his medical condition present a “unique combination of circumstances

 giving rise to [a] situation[] that [is] out of the ordinary.” DiSomma, 951 F.2d at

 497; see also United States v. Perez, No. 19-CR-297 (PAE), 2020 WL 1329225, at *1

 (S.D.N.Y. Mar. 19, 2020) (granting bail application in light of “the unique confluence

 of serious health issues and other risk factors facing this defendant, . . . which place

 him at a substantially heightened risk of dangerous complications should he

 contract COVID-19”).



 2
  The Court notes the concerns raised by Dr. Jonathan Giftos about the conditions at
 the MDC in his affidavit submitted by the defendant as part of his application for
 bail. See Defendant’s March 26 Letter, Exhibit E.

                                            5
Case 2:18-cr-00430-SJF-AYS Document 44 Filed 04/09/20 Page 14 of 21 PageID #: 96



       In addition to determining that exceptional circumstances exist, the Court

 must also find that Lopez “meets the conditions of release set forth in section

 3143(a)(1).” 18 U.S.C. sec. 3145(c). Section 3143(a)(1), which provides for release or

 detention pending sentencing, requires that the Court find “clear and convincing

 evidence that the person is not likely to flee or pose a danger to the safety of any

 other person or the community if released.”

       In this case, I conclude that there is clear and convincing evidence that Lopez

 is neither likely to flee nor poses a danger to the safety of others in the community.

 There is no evidence to suggest that Lopez is likely to flee, apart from the potential

 for a substantial sentence resulting from his conviction. Indeed, it would be difficult

 in these times for Lopez to avail himself of transportation away from New York

 City, where in any event he is a lifelong resident with strong family ties. See United

 States v. Fellela, No. 3:19-CR-79 (JAM), 2020 WL 1457877, at *1 (D. Conn. Mar. 20,

 2020) (“Flight would be enormously more risky and complicated in light of the

 travel and commercial restrictions brought on by the COVID-19 virus.”).3

 Separately, the Government has proffered no evidence to suggest that Lopez’s

 conviction involved violent conduct, and the Government conceded as much at the

 bail hearing today. Thus, on the present record, the Court finds that Lopez’s

 release would not pose a danger to the community.




 3
  To that end, the Court is mindful of the letters of support from his parents and
 child, as well as several friends, that were submitted in support of this application.
 See Defendant’s Letter dated April, 5, 2020, Exhibit C.

                                            6
Case 2:18-cr-00430-SJF-AYS Document 44 Filed 04/09/20 Page 15 of 21 PageID #: 97



         The Court is aware of the serious crime to which Lopez has pled guilty and

 of his extensive criminal history, including the fact that he committed the present

 offense while out on supervised release. In ordinary circumstances, Lopez would

 not be a likely candidate for bail, and at the time of his arrest Pretrial Services did,

 in fact, recommend that he be detained (to which he agreed). But these are not

 ordinary circumstances. Given the totality of the circumstances in this case,

 Lopez’s application is granted, and he is to be temporarily released on the following

 conditions:

           •   $500,000 personal recognizance bond;

           •   The bond to be co-signed by five financially responsible persons;

           •   The bond also to be secured by the property owned by proposed co-

               signer Jose Fournier (which it is represented by defense counsel has

               equity of approximately $100,000);

           •   Defendant to reside with his common law spouse, Millie Travieso, and

               their daughter, as well as his mother;

           •   Home incarceration enforced by electronic monitoring to be arranged

               by pretrial services (defendant may not leave residence except for

               necessary medical services). All other leave from the residence must

               be submitted through defense counsel for the Court’s approval;

           •   Unless otherwise approved by the Court, the location monitoring

               equipment shall be installed no later than 14 days after release during

               which the defendant is ordered to self-quarantine;




                                             7
Case 2:18-cr-00430-SJF-AYS Document 44 Filed 04/09/20 Page 16 of 21 PageID #: 98



           •   All mandatory conditions of release set forth in the standard “Order

               Setting Conditions of Release” form;

           •   No visitors to the residence except for family members and defense

               counsel;

           •   No contact with co-defendants under any circumstances;

           •   Travel restricted to the Southern and Eastern Districts of New York;

           •   Surrender of all passports and other travel documents and make no

               new applications;

           •   Pretrial supervision as directed;

           •   Drug testing and treatment as directed by pretrial services;

           •   No possession of any firearm, destructive device, or other weapon;

           •   No use or possession of any narcotic drug or controlled substance

               unless prescribed by a licensed medical professional; and

           •   Defendant to promptly inform pretrial services when any cohabitant of

               the residence, including himself, becomes symptomatic of any illness.

       Lopez’s release is to occur only upon the satisfaction of all of these conditions.

       The Court finds these conditions, taken together, adequately protect the

 safety of the community and ensure Lopez’s return for sentencing while minimizing

 the threat to his health.

        The stakes will be very high were Lopez to violate these conditions, even in

 the slightest degree. Lopez’s counsel is directed to provide Lopez a copy of this

 Order as soon as practicable and to advise him that he could face the additional




                                            8
Case 2:18-cr-00430-SJF-AYS Document 44 Filed 04/09/20 Page 17 of 21 PageID #: 99



 crime of bail jumping were he not to comply with the conditions set forth in this

 Order.

       Because his release is tied to the threat of the COVID-19 pandemic, Lopez’s

 release shall be reassessed every 60 days to determine whether the exceptional

 circumstances justifying his release have dissipated. To that end, not later than

 June 6, 2020, the parties must submit a joint letter discussing whether

 extraordinary reasons compelling Lopez’s release continue to exist.

          No longer than 72 hours following his release from the MDC, Lopez and his

 counsel, along with counsel for the Government and the assigned pretrial services

 officer, must appear for a teleconference with the Court to ensure that Lopez fully

 understands the conditions of his release.

               SO ORDERED.

 Dated:        New York, New York
               April 6, 2020




                                              9
Case 2:18-cr-00430-SJF-AYS Document 44 Filed 04/09/20 Page 18 of 21 PageID #: 100




                                  EXHIBIT C
Case 2:18-cr-00430-SJF-AYS
          Case 1:20-cr-00135-JMF
                             Document
                                  Document
                                      44 Filed
                                           84 04/09/20
                                               Filed 04/08/20
                                                         Page 19
                                                              Page
                                                                 of 21
                                                                     1 of
                                                                       PageID
                                                                          3   #: 101



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------- X
                                                                        :
 UNITED STATES OF AMERICA                                               :
                                                                        :
                   -v-                                                  :   20-CR-135-5 (JMF)
                                                                        :
 JACOBB PADIN,                                                          :        ORDER
                                                                        :
                                     Defendant.                         :
                                                                        :
 ---------------------------------------------------------------------- X

 JESSE M. FURMAN, United States District Judge:

         Defendant Jacobb Padin is a 25-year-old with asthma detained at the Essex County

 Correctional Facility, awaiting trial on charges of racketeering conspiracy, narcotics conspiracy,

 and possession and use of a firearm in aid of a narcotics conspiracy. On March 26, 2020,

 Defendant moved for temporary release on bail pursuant to 18 U.S.C. § 3142(i), which allows

 for temporary pre-trial release for a “compelling reason.”

         The motion is a close one in view of the nature of the charges and evidence of the

 Defendant’s interest in, and access to, firearms. Nevertheless, upon review of the parties’

 submissions, including supplemental medical records submitted by Defendant yesterday, the

 Court GRANTS Defendant’s motion and orders him temporarily released on bail. In particular,

 in light of the dire circumstances presented by COVID-19; Defendant’s asthmatic condition,

 which exposes him to heightened risk in the event that he contracts the disease; and his lack of

 substantial criminal history, the Court finds, albeit narrowly so, that a “compelling reason”

 justifies Defendant’s “temporary release” to the “custody of” an “appropriate person.” See 18

 U.S.C. § 3142(i). Accordingly, the Court imposes the following bail conditions:

              x   $50,000 personal recognizance bond signed by Mr. Padin, who may affix his
                  signature remotely within three hours of his release, and co-signed by two
                  financially responsible persons, who may sign the bond remotely within one
Case 2:18-cr-00430-SJF-AYS
          Case 1:20-cr-00135-JMF
                             Document
                                  Document
                                      44 Filed
                                           84 04/09/20
                                               Filed 04/08/20
                                                         Page 20
                                                              Page
                                                                 of 21
                                                                     2 of
                                                                       PageID
                                                                          3   #: 102



                business day of Mr. Padin’s release;

            x   24-hour home incarceration at Mr. Padin’s mother’s residence, subject to approval
                by Pre-Trial Services, and enforced by location monitoring technology to be
                determined by Pre-Trial Services. Mr. Padin may only leave his residence for
                necessary medical services. All other leave from the residence must be submitted
                through defense counsel for the Court’s approval;

            x   No visitors to Mr. Padin’s mother’s residence except family members;

            x   Unless otherwise approved by the court, the location monitoring equipment shall
                be installed no later than fourteen days after release during which time Mr. Padin
                shall self-quarantine in his mother’s residence;

            x   Ten days after his release, Mr. Padin shall call Pre-Trial Services to arrange for
                location monitoring equipment;

            x   If approved by Pre-Trial Services, Mr. Padin is permitted to self-install the
                location monitoring equipment selected by Pre-Trial Services under the direction
                and instruction of Pre-Trial Services;

            x   Mr. Padin must purchase or obtain an iPhone with FaceTime capabilities within
                two weeks of his release for remote/virtual monitoring by Pre-Trial Services;

            x   Mr. Padin shall comply with all other standard conditions of supervised release
                (e.g., shall not commit other crimes, possess a firearm, etc.);

            x   Mr. Padin shall surrender any personal travel documents not already in the
                possession of Pre-Trial Services and make no new applications for travel
                documents;

            x   Pre-Trial Services supervision as directed in the Southern District of New York;

            x   Mr. Padin must immediately disclose to Pre-Trial Services when any cohabitant
                of his mother’s residence, including himself, becomes symptomatic of any illness,
                and must report at the direction of Pre-Trial Services.

        The Government shall immediately make arrangements for Mr. Padin and the two

 financially responsible persons to sign the bond and for Mr. Padin to be released. Defense

 counsel shall promptly make arrangements, with the Government’s cooperation, to transport Mr.

 Padin to his mother’s residence.
Case 2:18-cr-00430-SJF-AYS
          Case 1:20-cr-00135-JMF
                             Document
                                  Document
                                      44 Filed
                                           84 04/09/20
                                               Filed 04/08/20
                                                         Page 21
                                                              Page
                                                                 of 21
                                                                     3 of
                                                                       PageID
                                                                          3   #: 103
